SENTENCIA
El pasado 4 de enero de 1978 dictamos en el presente caso una resolución sobre mostración de causa en los siguientes términos:
“Apareciendo de la solicitud de revisión y documentos anejos que el recurrido Luis Sierra Rivera instó demanda de reclama-ción de daños contra el Estado Libre Asociado en la que alegó que el Negociado de Vehículos de Motor suministró información errónea a la Policía aseverando que él era dueño de un vehículo de motor, a pesar de que ya lo había vendido y efectuado el tras-paso correspondiente; que como consecuencia de esa información *805errónea fue arrestado y conducido ante un magistrado por su-puestamente haber cometido con dicho vehículo una infracción a la Ley de Automóviles y Tránsito; que el tribunal de instan-cia declaró con lugar la demanda y condenó al Estado Libre Aso-ciado a indemnizar al recurrido Sierra en la suma de $1,500.00 por los daños alegadamente sufridos; apareciendo, además, que se citó a Sierra al Cuartel de la Policía antes de someterse el caso a un magistrado para determinación de causa probable, pero no compareció, que su incomparecencia causó el que se radicara de-nuncia contra él, y, no habiéndose demostrado que la acción de la Policía al radicar la denuncia fue una de instigación maliciosa, se concede un término de diez días al recurrido para que compa-rezca a mostrar causa, si alguna tuviere, por la cual no se deba expedir el auto y una vez expedido revocar la sentencia recu-rrida y ordenar el archivo de la demanda.”
Oportunamente compareció el recurrido pero sus argu-mentos no nos convencen.
Se expide el auto, se revoca la sentencia recurrida y se ordena el archivo de la demanda.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Asociado Señor Rigau no intervino. El Juez Asociado Señor Irizarry Yunqué emitió voto disidente.
(Fdo.) Ernesto L. Chiesa Secretario
-~0—